Citation Nr: 0942112
Decision Date: 11/04/09	Archive Date: 01/05/10

DOCKET NO. 05-28 932                       DATE NOV 04 2009 

On appeal from the Department of Veterans Affairs Regional Office in Nashville, Tennessee 

THE ISSUES 

1. Entitlement to service connection for numbness of the left hand (also claimed as peripheral neuropathy). 

2. Entitlement to service connection for hearing loss. 

3. Entitlement to service connection for a skin rash on hands and feet (claimed as dry hands and feet). 

4. Entitlement to service connection for spots on the face. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Tresa M. Schlecht, Counsel 

INTRODUCTION 

The Veteran served on active duty from November 1966 to October 1968; the service personnel records disclose that the Veteran also had a contractual obligation to the Ready Reserve which expired in November 1972. This appeal initially carne before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee, which denied the Veteran's claims. The Board Remanded the appeal in January 2008. 

The Board notes the contention, in the June 2007 Informal Hearing Presentation, that a claim of entitlement to service connection for tinnitus is on appeal before the Board because that claim should be considered to be inferred as part of the claim for service connection for tinnitus. The Board further notes the representative's contention that the issue should be considered to be on appeal because the VA examination conducted after the Board's January 2008 Remand discussed tinnitus. The Board does not find that the Veteran's claim for hearing loss in this case infers a claim for tinnitus, or that discussion by the examiner establishes Board jurisdiction to consider a claim for service connection for tinnitus on appeal. The Informal Hearing Presentation is REFERRED to the RO for any necessary further action. 

The claims of entitlement to service connection for numbness of the left hand, also claimed as peripheral neuropathy, and for a hearing loss, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

- 2 - 

FINDINGS OF FACT 

1. No skin disorder specific to the hands and feet or skin disorder manifested by a rash or dryness of the hands or feet has been identified by any provider. 

2. The medical opinion that at least 40 percent of the Veteran's current skin manifestations of sun exposure are related to sun exposure incurred in service is favorable to the Veteran. 

CONCLUSIONS OF LAW 

1. The criteria for service connection for a skin rash on the hands and/or feet, claimed as dry hands and feet, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009). 

2. The criteria for service connection for skin disorder diagnosed as actinic and seborrheic keratoses, solar lentigines, and solar elastosis, to include spots on the face, are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The Veteran contends that he incurred the claimed disorders in service. Before assessing the merits of the appeal, VA's duties to the claimant must be examined. 

VA's duties to the claimant 

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

- 3 - 

A. Duty to notify 

The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his/her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (l) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Notice of the criteria for service connection and notice of VA's duties to a claimant generally were sent to the Veteran in letters issued in July 2004, May 2006, and February 2008. The Board notes that the Veteran was not provided with notice of the criteria for assigning a disability rating and for assigning an effective date for an increased rating until February 2008. See Dingess v. Nicholson, 19 Vet. App. 473 (2006). However, as service connection has not been granted for a skin rash of the hands and feet, the timing of such notice is moot as to that claim. As to the claim for service connection for a skin disability diagnosed as diagnosed as actinic and seborrheic keratoses, solar lentigines, and solar elastosis, Remand of that claim instead of granting it at this time in order to afford further notice to the Veteran would be adverse to his interests. No further discussion of notice or assistance to the Veteran as to this claim is required. 

- 4 - 

To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect. There is no presumption that any timing or content notice resulted in prejudice to the Veteran. See Shinseki v. Sanders, 129 S.Ct., 1696, 1706 (2009). The record establishes that the Veteran has had a full and fair opportunity to participate in the adjudication of the claim addressed in this decision. The Board finds, as a matter of fact, that no defect in the timing or content of notice resulted in prejudice to the Veteran. These appeals may be adjudicated without further notification. 

B. Duty to assist 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Service treatment records are associated with the claims file. The Veteran has had several opportunities to indentify private clinical records, and all identified records have been obtained. VA clinical records have been obtained, and the Veteran has been afforded VA examinations. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Claims for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310. 

- 5 - 

In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease. 38 C.F.R. § 3.310(b), effective October 10,2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition. However, there is no presumption applicable for service connection for a skin disorder other than scleroderma or malignant tumor. As neither of those diagnoses has been assigned in his case, no presumption of service connection applies. 

Service connection may be granted when a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present condition. 38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

Claim for service connection for a skin disorder, claimed as rash or dry hands and feet or as spots on the face 

VA outpatient clinical records beginning in February 2006 establish that no VA provider had assigned a diagnosis of a skin disorder other than skin lesions of the face and keratoses. An undated report of private examination of the feet discloses no diagnosis of a skin disorder of the feet, although diagnoses other than of a skin disorder were assigned for the Veteran's complaints of a disorder of the feet. 

A diagnosis of dry eyes, but not a diagnosis of a skin disorder manifested by dry skin, was assigned on V A examination conducted in October 2006. 

On VA examination conducted in July 2008, the examiner stated that the Veteran had at least 75 erythematous macules with some scaling on the scalp, temples, 

- 6 - 

forehead, and arms, and scattered erythematous plaques on the legs. There was a hyperkeratotic plaque on the right hand. 

On VA examination conducted in January 2009, the examiner determined that the Veteran had skin lesions over 45 percent of his body surface area. The examiner assigned diagnoses of actinitic keratoses, seborrheic keratoses, solar elastosis, and solar lentigines. For purposes of information only, the Board notes that solar elastosis is defined as premature aging of the skin due to prolonged exposure to sunlight, characterized by wrinkling and dryness with fine scaling, among other symptoms. Dorland's Illustrated Medical Dictionary 594 (30th ed. 2003). A lentigo (plural, lentigines) is a small, flat macular melanosis on the skin, resembling a freckle. Dorland's Illustrated Medical Dictionary 1015 (30th ed. 2003). 

No provider or examiner has assigned a diagnosis of a rash on the hands or feet. No provider or examiner has assigned a diagnosis for dry skin on the hands or feet. The Board notes that the examiner who conducted the July 2008 VA examination noted that the Veteran had red, scaly spots which itched. However, the examiner did not assign a separate diagnosis for the skin scaling. Rather, the examiner apparently attributed the scaling skin to the assigned diagnoses of actinic keratoses, seborrheic keratoses, solar lentigines, or solar elastosis.
 
Entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service. Where the medical evidence establishes that a veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing veterans' benefits. Brammer v. Derwinski, 3 Vet. App. 223,225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). In the absence of a medical diagnosis of a skin disorder manifested by a rash on the hands or feet or by dryness of the hands or feet, service connection may not be granted for service connection for a rash or dryness, hands or feet. 

The examiner has stated that 45 percent of the Veteran's skin surface is affected by keratoses, 40 percent of which are due to the Veteran's skin exposure in service. 

- 7 - 

This clinical evidence warrants service connection for actinic and seborrheic keratoses, solar lentigines, and solar elastosis. The claim for service connection for a skin disorder, diagnosed as actinic and seborrheic keratoses, solar lentigines, and solar elastosis, may be granted. 

ORDER 

The appeal for service connection for a skin rash, hands or feet, or a skin disorder manifested by dryness of the hands or feet, is denied. 

The appeal for a skin disorder to include spots on the face, diagnosed as actinic and seborrheic keratoses, solar lentigines, and solar elastosis, is granted. 

REMAND 

The clinical evidence of record does not clearly delineate for the Board whether the Veteran does or does not have numbness of the left hand. The August 2006 VA examination states, on page two, that there are no symptoms of peripheral neuropathy, and states, on page four, that the extremities are normal. However, the examiner did not provide an obvious list of assigned diagnoses, and did not provide rational or discussion of whether peripheral neuropathy was present in either upper extremity. The examiner did not address the Veteran's complaint of numbness of the right hand. In contrast, a February 2006 VA outpatient treatment note states, in the problem list, that the Veteran has neuropathy in both hands. The examiner who conducted the August 2006 VA examination did not discuss the VA outpatient treatment notes which assign a diagnosis of peripheral neuropathy of the hands. Further development of the medical evidence is required. 

The Veteran reported, to the VA examiner who conducted the July 2008 audiologic examination, that he had a hearing loss prior to service, and that the hearing loss was aggravated in service. The Veteran's service entrance examination discloses that the Veteran's hearing acuity was normal, as defined by VA regulation, with no 

- 8 - 

threshold above 15 decibels at any tested level. As the examiner who conducted the July 2008 audiologic examination noted, no examination of the Veteran's hearing was conducted at the time of October 1968 separation examination. The Veteran reported "hearing loss" on the portion of the history he completed at the time of the October 1968 separation. 

The examiner accepted the Veteran's report that he had hearing loss prior to service which was aggravated in service, and provided a favorable opinion, stating that it was at least as likely as not that the Veteran sustained hearing loss during service. However, the examiner failed to explain why the Veteran's subjective report that the had hearing loss during service could be accepted as accurate, given the fact that the Veteran's report that he had hearing loss at service entrance was not accurate, as objectively shown by the entrance audiologic report. 

Additionally, the Board notes that VA outpatient clinical records dated in February 2006 reflect that the Veteran's hearing loss had been diagnosed and the Veteran had been fitted with hearing aids. It does not appear that the Veteran's VA audiologic records prior to the VA examination were obtained or associated with the claims files, and there is no indication that the examiner reviewed such records. The Board finds that it cannot rely on the report of the July 2008 audiologic examination. Further development of the medical evidence is required. 

Accordingly, the case is REMANDED for the following action: 

1. The Veteran should be afforded the opportunity to identify or submit any evidence which may assist him to substantiate his claim of entitlement to service connection for hearing loss, especially evidence proximate to his October 1968 service discharge. The Veteran should be advised of the types of alternative evidence which might assist him to substantiate the claims, including, but not limited to, statements from friends, former employees or present employees, customers, or others who may have 

- 9 - 

observed relevant symptoms, reports of examinations for insurance purposes, and the like. 

The Veteran should be advised of the types of alternative evidence which might assist him to substantiate the claims, including, but not limited to, statements from employers, employment records reflecting audiologic examinations or notation regarding hearing protection, statements from former fellow employees, or others who may have observed relevant symptoms, reports of audiologic examinations for insurance purposes, and the like. 

2. The Veteran's VA audiologic records from July 2008 to the present should be obtained, and records of the Veteran's V A examination(s) and clinical treatment of hearing loss prior to February 2006 should be obtained. 

The Veteran should be afforded an opportunity to identify or submit records of any relevant non-VA clinical records, including audiologic treatment or examinations. The Veteran should be reminded that audiolgic examinations proximate to his October 1968 service separation would be the most persuasive evidence available. 

3. The Veteran should be scheduled for audiologic examination, unless an addendum to the July 2008 VA audiologic examination can be obtained from the examiner who conducted that examination. The claims folder must be made available to the examiner in conjunction with the examination. All indicated studies testing should be conducted. All pertinent pathology should be noted in the examination report. The Veteran's pre-service noise exposure history, in-service noise 

- 10- 

exposure, and post-service noise exposure history should be described. 

After audiologic examination has been conducted, and the records of previous audiologic examinations reviewed, the examiner should express an opinion as to whether it is at least as likely as not that the Veteran developed hearing loss during service or as a consequence of his period of service from 1966 to 1968. The examiner should offer an explanation as to the Veteran's report that hearing loss which began prior to service was aggravated in service, given the apparently normal report of entrance audiologic examination in 1966. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not." The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

4. The Veteran should be provided with appropriate examination(s) of the upper extremities. The claims file must be provided to each examiner. The examiner(s) should, based upon review of the relevant evidence contained in the claims file, and after examining the Veteran, answer the following questions: 

- 11 - 

(i) Does the Veteran have subjective complaints of numbness of the left hand? Does he have objective findings of numbness of the left hand? 

(ii) Assign a diagnosis for each disorder of the left hand, including any disorder associated with numbness. 

(iii) if the Veteran has a disorder of the left hand related to claimed numbness, is it at least as likely as not (is there at least a 50 percent probability) or, is it unlikely, that the diagnosed disorder is secondary to or etiologically related to, or permanently aggravated by, the Veteran's service-connected diabetes mellitus, or any other service-connected disability? 

The examiner(s) should be advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

5. After assuring that the development directed above is complete, the claim on appeal should be readjudicated. If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC. The Veteran should be given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

- 12 - 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

MARJQRIE A. AUER 
Veterans Law Judge Board of Veterans' Appeals

- 13 - 




